MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Sep 07 2018, 10:50 am

court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Bennie Truth                                             Curtis T. Hill, Jr.
New Castle, Indiana                                      Attorney General of Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Bennie Truth,                                            September 7, 2018
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         49A04-1711-PC-2610
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Barbara Cook
Appellee-Respondent                                      Crawford, Judge
                                                         Trial Court Cause No.
                                                         49G09-1509-PC-32400



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1711-PC-2610 | September 7, 2018        Page 1 of 4
[1]   Bennie Truth appeals the denial of his petition for post-conviction relief,

      arguing that the post-conviction court erroneously determined that he did not

      receive the ineffective assistance of trial and appellate counsel. Finding no

      error, we affirm.


[2]   On March 13, 1998, Truth was convicted of Class B felony rape. As a result, he

      was required to register as a sex offender. In 2013, Truth was charged with

      three Class D felony counts of failure to register as a sex offender. Following a

      bench trial, the trial court found him guilty as charged but sentenced him on

      only one count. Truth appealed, claiming insufficient evidence. This Court

      affirmed. Truth v. State, No. 49A02-1405-CR-334 (Ind. Ct. App. Dec. 18,

      2014).


[3]   On September 22, 2015, Truth filed a petition for post-conviction relief, arguing

      that he had received the ineffective assistance of trial and appellate counsel. On

      August 14, 2017, the post-conviction court denied the petition. Truth now

      appeals.


[4]   Truth’s sole argument on appeal is that the post-conviction court should have

      found that he received the ineffective assistance of trial and appellate counsel

      based on the attorneys’ failure to argue that the application of the Indiana Sex




      Court of Appeals of Indiana | Memorandum Decision 49A04-1711-PC-2610 | September 7, 2018   Page 2 of 4
      Offender Registration Act1 to him was an unconstitutional ex post facto

      violation.


[5]   Truth is incorrect. The Indiana Legislature passed the Sex Offender

      Registration Act in 1994. Wallace v. State, 905 N.E.2d 371, 373 (Ind. 2009).

      The 1994-96 versions of the Act required sex offenders to register for having

      committed the crime of rape if the victim was under the age of eighteen years

      old. In 1997, the General Assembly amended the Act to require registration by

      offenders who committed the offense of rape regardless of the age of the victim.2

      Truth was convicted of rape in 1998—after the applicable version of the Act was

      passed.3 Laws constitute an ex post facto violation only if they are applied to

      defendants who committed their offenses before the applicable statutes were

      enacted. Id. at 377.


[6]   In this case, therefore, there was no ex post facto violation. Consequently,

      Truth’s attorneys were not ineffective for failing to raise the claim and the post-




      1
          Ind. Code ch. 11-8-8.
      2
        The record on appeal does not indicate the age of the victim of Truth’s rape. But we infer from the State’s
      citation to the 1997 amendment of the Sex Offender Registration Act that the victim was eighteen years of
      age or older.
      3
        Generally, the date that matters is the date on which the defendant committed the offense. But see Blakemore
      v. State, 925 N.E.2d 759, 763 (Ind. Ct. App. 2010) (focusing on date of conviction in finding an ex post facto
      violation). In this case, the record on appeal does not include that information. It is Truth’s burden to
      provide this Court with a complete record on appeal. Finke v. N. Ind. Pub. Serv. Co., 862 N.E.2d 266, 272
      (Ind. Ct. App. 2006). Generally, when the appellant fails to provide us with a complete record, we decline to
      review his claims. Id. at 272-73. Here, we will nonetheless endeavor to review Truth’s claim, but must infer
      from his conviction date of 1998 that he committed the offense of rape after the relevant amendment was
      enacted in 1997.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1711-PC-2610 | September 7, 2018            Page 3 of 4
      conviction court did not err by denying Truth’s petition for post-conviction

      relief.


[7]   The judgment of the post-conviction court is affirmed.


      May, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1711-PC-2610 | September 7, 2018   Page 4 of 4